UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA : Criminal Case No. 3:13-cr-150
VS. 7 Judge Timothy S. Black
AMANDA BURNS, |
Defendant.
ORDER TO REASSIGN CASE

TO DAYTON-BASED DISTRICT JUDGE
The Clerk of Court is hereby ORDERED to randomly reassign the above-
captioned case from the docket of the Honorable Timothy S. Black to a Dayton-based
District Judge.

IT IS SO ORDERED.

Date: | [kc | ZO Tomer D, Cowk.

Timothy S. Bias
United States District Judge
